DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-9, 11-16, and 18-22 are allowed.
The following is an examiner's statement of reasons for allowance. 
Kamiyama (US 6024910), Kriesels et al. (US 20210088171), Barnes (US 20180231168), Moffitt et al. (US 20090101345), Decker et al. (US 20200103065), Keller (US 9534477), Keller  (US 20120173148), Keller (US 7281422), Agren et al. (US 6302983), and Keller (US 5803666), alone or in combination, disclose many features of the claimed invention. In particular, this art generally discloses a spoolable liner deployed into a tubular and means of inflating/expanding the liner to contact the inner wall of the tubular. Thus, these references, alone or in combination, broadly disclose many of the claimed features. However, these reference do not disclose or fairly suggest the detailed recitations herein. Particularly, the art does not address the specific placement of the end caps, the specific attachment of the distal end of the liner and the tubular, the positional relationships between the recited structure, and the specific plugging and filling details. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/3/2022